DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s request for continued examination (RCE) filed on May 07, 2022.  In virtue of this filing:
Claims 2, 4 and 13-14 are cancelled; and thus,
Claims 1, 3 and 5-12 are now pending in the instant application.
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2009/0294780 of record) in view of Miskin et al. (US 2019/0306940 of record) and further in view of Tsang et al. (US 2019/0169497).

    PNG
    media_image1.png
    609
    645
    media_image1.png
    Greyscale

With respect to claim 1, Chou discloses in figures 4-5 an alternating current LED filament, comprising a base board (30, e.g., a circuit board shown in figure 4), at least four rectifier diodes (D1-D4, e.g., rectifier) and light-emitting diodes (24, e.g., LEDs), two ends of the base board are provided with connecting terminals (AC1-AC2 or 20-22, e.g., connection terminals), two conductive circuits (CC1-CC2, e.g., conductive circuits) are arranged on the base board, two ends (E1-E2) of each of the two conductive circuits are connected to an external power supply (26-28, e.g., power source) through the rectifier diodes respectively (see figure 5); at least two of the rectifier diodes (D1-D2 or D3-D4) from each of the two ends of a same conductive circuit (CC1/CC2) are arranged in a reversed direction (see figure 5, e.g., showing a reversed direction thereof), at least two of the rectifier diodes connected to different conductive circuits (CC1-CC2) on a same connecting terminal (20/22) are arranged in the reversed direction (see figure 5), and the light-emitting diodes are connected to the two conductive circuits (see figure 5, e.g., showing a connection feature thereof).
Chou does not explicitly disclose that (1) at least one end of each of the light-emitting diodes is connected to the two conductive circuits through a first current-limiting resistor, or at least one connecting terminal of the connecting terminals is connected to the external power supply through a second current-limiting resistor; and (2) under an action of the first limiting resistor or the second current limiting resistor, a current flowing through the light emitting diodes does not exceed a rated working current of the light emitting diodes.
Miskin disclose in figure 13 an LED device comprising at least one end (E1) of each of the light-emitting diodes (140, e.g., LEDs) is connected to two conductive circuits (C1-C2) through a first current-limiting resistor (142, e.g., resistor).
Tsang discloses in figure 1 an LED lamp comprising light emitting diodes (101, 102) and a driving circuit (100) having a rated working current (paragraph 0082, e.g., “the rated working current is 150 mA”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the LED device of Chou with a resistor added thereof as taught by Miskin for the purpose of reducing or limiting current flowing through the LEDs since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art; and furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify device of the combination of Chou and Miskin with a rated working current thereof as taught by Tsang for the purpose of improving a desired intensity and brightness level of the lighting device since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.

    PNG
    media_image2.png
    326
    629
    media_image2.png
    Greyscale

With respect to claim 3, the combination of Chou, Miskin and Tsang disclose that wherein the first current-limiting resistor is a chip resistor (figure 13 of Miskin shows the resistor 142 formed on a chip packaged AC LED).

    PNG
    media_image3.png
    286
    773
    media_image3.png
    Greyscale

With respect to claim 5, the combination of Chou, Miskin and Tsang disclose in figure 9 that at least one end of each of the light-emitting diodes is connected to the two conductive circuits through a first current-limiting resistor (122), and at least one connecting terminal of the connecting terminals is connected to the external power supply through a second current-limiting resistor (122’).
With respect to claim 6, the combination of Chou, Miskin and Tsang disclose that the second current-limiting resistor is a chip resistor (figure 9 of Miskin shows the resistor 142 formed on a chip packaged AC LED).
With respect to claim 8, the combination of Chou, Miskin and Tsang disclose that wherein two or more of the light-emitting diodes are connected in parallel with each other (see figure 10 of Chou).
With respect to claim 9, the combination of Chou, Miskin and Tsang disclose that wherein two or more of the light-emitting diodes are connected in series in a same direction (see figure 5 of Chou).
With respect to claim 10, the combination of Chou, Miskin and Tsang disclose that wherein the base board is a ceramic circuit board (paragraph 0039 of Chou, e.g., “the ceramic substrate 30).
With respect to claim 11, the combination of Chou, Miskin and Tsang disclose that wherein each of the conductive circuits is a printed circuit (see figures 2-4 of Chou, e.g., a printed circuit).
With respect to claim 12, the combination of Chou, Miskin and Tsang disclose that the second current-limiting resistor is a chip resistor (figure 9 of Miskin shows the resistor 142 formed on a chip packaged AC LED).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2009/0294780 of record), Miskin et al. (US 2019/0306940 of record) and Tsang et al. (US 2019/0169497), and further in view of Cheng et al. (US 2010/0295458 of record).
With respect to claim 7, the combination of Chou, Miskin and Tsang disclose all claimed limitations, as expressly recited in claim 1, except for specifying that wherein each of the light-emitting diodes is connected to a constant current IC, and then connected to a conductive circuit of the two conductive circuits.
Cheng discloses in figure 2 an LED device comprising each of the light-emitting diodes (13, e.g., LED string) is connected to a constant current IC (12, e.g., a constant current diode as described in paragraph 0030), and then connected to a conductive circuit (C1/C2) of the two conductive circuits (see figure 2).

    PNG
    media_image4.png
    517
    866
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of the combination of Chou, Miskin and Tsang with a current constant IC thereof as taught by Cheng for the purpose of providing a constant current flowing through the LED string to reducing or preventing a flicking feature thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	May 10, 2022